COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     James Daniel Green v. The State of Texas

Appellate case number:   01-19-00399-CR

Trial court case number: 18135

Trial court:             506th District Court of Grimes County

      Appellant’s fourth motion for extension of time is granted. Appellant’s brief is due
March 13, 2020. No further extensions will be granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd________________________
                             Acting individually


Date: March 12, 2020